     Case 2:18-cv-02793-KJM-KJN Document 42 Filed 04/20/20 Page 1 of 4

 1   KELLAN S. PATTERSON, ESQ. SB No. 307190
     Law Office of Kellan Patterson
 2
     770 L Street, Suite 950
 3   Sacramento, CA 95814
     P: (916) 905-4464
 4
     F: (916) 721-2742
 5   E: info@kellanpatterson.com

 6   Attorney for Plaintiff SHAFAK PERVEZ

 7
     RIVERA HEWITT PAUL LLP
 8
     11341 Gold Express Drive, Suite 160
 9   Gold River, California 95670

10   Tel: 916-922-1200 | Fax: 916 922-1303

11   Shanan L. Hewitt, SBN 200168
     Email: shewitt@rhplawyers.com
12
     Attorneys for Defendant
13   COUNTY OF SACRAMENTO
14
                                  UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16

17    SHAFAK PERVEZ, an individual,                     Case No.: 2:18-cv-002793-KJM-KJN
18                       Plaintiff,                     STIPULATION TO EXTEND DISCOVERY
                                                        CUT-OFF DATES AND ORDER
19           v.
20    XAVIER BACERRA, in his official
      capacity, BRENT E. ORICK, in his official
21    capacity, CALIFORNIA DEPARTMENT
      OF JUSTICE, COUNTY OF
22    SACRAMENTO,
23                       Defendants.
24

25                                           INTRODUCTION

26          The parties, Plaintiff Shafak Pervez (“Plaintiff”) and Defendant County of Sacramento

27   (“Defendant”), through their respective attorneys of record, hereby jointly stipulate to an

28   extension of the current scheduling order deadlines as set forth below.
                                                       1
                     STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
     Case 2:18-cv-02793-KJM-KJN Document 42 Filed 04/20/20 Page 2 of 4

 1                                 RECITAL/GROUNDS FOR RELIEF
 2          Pursuant to Rule 16, a party may seek modification of a scheduling order, including
 3   modification of a discovery cut-off date, “only for good cause and with a judge’s consent.” Fed.
 4   R. Civ. P. 16(b)(4). Rule 16(b)’s good cause inquiry focuses primarily on the movant’s diligence.
 5   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). However, the court has
 6   “broad discretion in supervising the pretrial phase of litigation.” Zivkovic v. S. Cal. Edison Co.,
 7   302 F.3d 1080, 1087 (9th Cir. 2002). A party may establish good cause by showing: (1) the [the
 8   parties were] diligent in assisting the court in creating a workable Rule 16 order; (2) that [the
 9   parties’] noncompliance with a Rule 16 deadline occurred or will occur, notwithstanding [their]
10   diligent efforts to comply, because of the development of matters which could not have been
11   reasonably foreseen or anticipated at the time of the Rule 16 scheduling conference; and (3) that
12   [they were] diligent in seeking amendment of the Rule 16 order, once it because apparent that
13   [they] could not comply with the order. Hood v. Hartford Life & Accident Ins. Co., 567
14   F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (citations omitted).
15          The parties stipulate and have agreed to extend the non-expert discovery deadline as
16   follows:
17      (1) Due to the COVID-19 pandemic and shelter-in-place orders, the parties have had
18          difficulty setting depositions for the remaining witnesses, who consist primarily of health
19          care professionals and superior court personnel: Dr. Lloyd Benjamin, Dr. John Luo,
20          Gretchen Blake, LCSW, David Boggs, LCSW, Andrea Konstad, Jerry Wong, Dr. Natalie
21          Stamper, Betty Gamez, Julie Setzer, and Sacramento County Superior Court personnel
22          related to superior court records disclosed on February 13, 2020. Further, the parties have
23          been informed that one of the witnesses, Julie Setzer, has been on extended medical leave
24          and still has no set return to work date in order to submit to a deposition. Counsel for
25          Defendant County of Sacramento has also been informed that the Kaiser mental health
26          professional Gretchen Blake, LCSW, whose deposition was previously set rescheduled
27          several occasions due to scheduling conflicts, is not currently setting any depositions in
28
                                                        2
                      STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
     Case 2:18-cv-02793-KJM-KJN Document 42 Filed 04/20/20 Page 3 of 4

 1              light of the COVID-19 outbreak and instead focusing on patient care. Dr. John Luo,
 2              another witness sought to be deposed by Plaintiff, is currently an emergency room
 3              psychiatrist who continues to actively treat patients during this pandemic. One witness is
 4              now recovering after being sick for three weeks, and several of the witnesses sought to be
 5              deposed by Plaintiff are over the age of 60, at higher risk for the COVID-19 virus.
 6         (2) Under the current circumstances, the parties respectfully request that the scheduling order
 7              dates be continued to permit the parties to complete non-expert discovery, followed by
 8              expert disclosure with dispositive motion hearing deadline to follow in the sequence
 9              originally contemplated by the Court’s scheduling order in this case.
10         (3) On March 5, 2020, the parties filed one (1) extension of time request (Doc. 37) to extend
11              the deadline to complete the remaining depositions for non-expert discovery to April 23,
12              2020 except for witness Julie Setzer who was to be deposed on or before May 8, 2020; the
13              request was granted by the Court on March 10, 2020 (Doc. 40).
14              ACCORDINGLY, THE PARTIES STIPULATE AND AGREE TO THE FOLLOWING:
15         1. To extend the current non-expert discovery cut-off deadline of April 23, 2020 for
16              depositions of the above-named witnesses and May 8, 2020 for the deposition of Julie
17              Setzer to June 4, 2020.
18         2.   To extend the current expert disclosure deadline of April 10, 2020 to June 26, 2020.
19         3. To extend the current expert disclosure rebuttal deadline of May 1, 2020 to July 17, 2020.
20         4. To extend the current deadline of June 19, 2020 to complete all expert discovery to
21              August 21, 2020.
22         5. To extend the current deadline of September 18, 2020 for dispositive motions to be heard
23              to December 18, 2020.
24   ///
25   ///
26   ///
27

28
                                                          3
                         STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
     Case 2:18-cv-02793-KJM-KJN Document 42 Filed 04/20/20 Page 4 of 4

 1          SO STIPULATED.
 2    Dated: April 9, 2020                             LAW OFFICE OF KELLAN PATTERSON
 3

 4                                                     /s/ Kellan Patterson
                                                       Kellan Patterson
 5                                                     Attorney for SHAFAK PERVEZ
 6

 7    Dated: April 9, 2020                             RIVERA HEWITT PAUL LLP
 8                                                     /s/ Shanan Hewitt
                                                       Shanan Hewitt
 9                                                     Attorney for COUNTY OF SACRAMENTO
10

11                                                ORDER
12          The Court does find good cause to modify and extend the scheduling order in light of the
13   recitals stipulated above and so orders as follows:
14      1. The current non-expert discovery cut-off deadline for depositions of the above-named
15          witnesses is extended to June 4, 2020.
16      2. The current expert disclosure deadline of April 10, 2020 is extended to June 26, 2020.
17      3. The current expert disclosure rebuttal deadline of May 1, 2020 is extended to July 17,
18          2020.
19      4. The current deadline of June 19, 2020 to complete all expert discovery is extended to
20          August 21, 2020.
21      5. The current deadline of September 18, 2020 for dispositive motions to be heard is
22          extended to December 11, 2020.
23          IT IS SO ORDERED.
24   DATED: April 17, 2020.
25

26

27

28
                                                       4
                     STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
